            Case 1:21-cv-04902-LTS Document 5 Filed 06/15/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOSEPH EDWARD FRANCIS LUNZ,

                                Plaintiff,

                    -against-                                    21-CV-4902 (LTS)

DONALD JOSEPH TRUMPH, FORMER                                    CIVIL JUDGMENT
PRESIDENT OF THE UNITED STATES OF
AMERICA,

                                Defendant.

         Pursuant to the order issued June 15, 2021, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(i).

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     June 15, 2021
           New York, New York

                                                      /s/ Laura Taylor Swain
                                                            LAURA TAYLOR SWAIN
                                                        Chief United States District Judge
